DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed on 11/29/2021.  Claims 1-15 and 17-32 are pending.  Claims 1-6 and 9-15 have been amended.  Claims 17-32 are withdrawn from further consideration.
The interpretation of several elements under 35 U.S.C. 112(f) is withdrawn in response to Applicant’s amendments.
The rejection of claims 1-16 under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments.
The rejection of claims 1-11, 13, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by McCormick et al.  (US 2,642,733) is withdrawn in response to Applicant’s amendments.  
The rejection of claims 1-3, 5, and 7-16 under 35 U.S.C. 102(a)(1) as being anticipated by Stutrud (US 3,033,015) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new/modified ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "at least one diverters."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al.  (US 2012/0180532; cited by Applicant).
Regarding claims 1-9, Park discloses an impeller in a laundry washing machine comprising: a base plate having one or more openings extending from a top surface to a bottom surface (50; Figures 2, 4, 5: see openings at 80, 81; also see opening in Figure 7 at element 122), wherein the base plate is positioned within a wash drum (12); at least one diverter is positioned within the one or more openings and is positionable between at least a first position and a second position, wherein in the first position the opening defines a first fluid pathway from the bottom surface to the top surface and wherein in the second position the opening defines a second fluid pathway different from the first fluid pathway (80-82; note the embodiments in Figures 9 and 10 which can rotate to different positions thereby defining different fluid pathways; also note diverters 191, 291); wherein the at least one diverter is in the first position when the base plate rotates in a first rotational direction (note the embodiments in Figures 9 and 10 which can rotate to different positions thereby defining different fluid pathways; note that it is intended use to have the diverter in a first position); wherein the at least one diverter is in the second position when the base plate rotates in a second rotational direction opposite to the first rotational direction (note the embodiments in Figures 9 and 10 which can rotate to different positions thereby defining different fluid 
	Regarding claims 10-15, Park discloses an impeller in a laundry washing machine comprising: a base plate within a wash drum  having one or more openings extending from a top surface to a bottom surface of the rotating member (12, 50; Figures 2, 4, 5: see openings at 80, 81; also see opening in Figure 7 at element 122); and wherein the base plate includes at least one diverter positioned adjacent the one or more openings of the base plate to define one or more fluid pathways through the one or more openings between the bottom surface and the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711